        Case 1:19-cv-03377-LAP Document 76-1 Filed 10/31/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GUIFFRE,
                                                              Docket No. 1:19-cv-03377-LAP
                              Plaintiff,
       v.                                                          DECLARATION OF
                                                                  CHARLES J. COOPER
ALAN DERSHOWITZ,

                              Defendant.



       I, Charles J. Cooper, do hereby declare:

       1.     I have never been convicted of a felony.

       2.     I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

       3.     I do not have any disciplinary proceedings presently against me.

       I declare under penalty of perjury that the foregoing is true and correct.


Executed on: October 31, 2019                                        s/ Charles J. Cooper
                                                                     Charles J. Cooper
